Citation Nr: 1332357	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  08-37 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, Arizona


THE ISSUE

Entitlement to reimbursement or payment of unauthorized medical expenses in the amount of $650,401.77 for services provided by Maricopa Medical Center in Phoenix, Arizona, from January 16, 2007, to February 27, 2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1960 to July 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in May 2008 of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Phoenix, Arizona.

In August 2009, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This claim was previously before the Board in March 2010, when the claim for reimbursement of unauthorized medical expenses was denied.  The Veteran appealed the denial of reimbursement to the United States Court of Appeals for Veterans Claims (Court), which in March 2012 issued a Memorandum Decision vacating the Board's decision and remanding the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Decision.

The Board notes that the Veteran has provided information that he is no longer represented by his former counsel, Mr. Abney.  Nor has he ever been represented before the Board by the attorneys who handled his appeal to the Court.  There is no indication in the record of any other appointed representative for the Veteran, and the Board must assume that he is now unrepresented. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the March 2010 decision, the Board found that the Veteran's claim for reimbursement should be denied because he had not exhausted all remedies against third parties as required by 38 U.S.C.A. § 1725.  On appeal to the Court, the Appellant's attorney asserted that VA had never requested information about efforts to recover from third party payers, and conceded that the Veteran did not affirmatively furnish this information.  The Court found the lack of information on this subject dispositive in its determination that the Board's findings of fact were clearly erroneous.  Therefore, the Board must remand this matter for further development to ensure that all necessary information is included in the record.


Accordingly, the case is REMANDED for the following action:

1. The AOJ/AMC should request that the Veteran/Appellant provide all information regarding payments made for his medical treatment during the period at issue (January 16, 2007 through February 27, 2007) by any payer, to include automobile and health insurance companies of any kind.  Such evidence should include copies of statements from Maricopa Medical Center showing receipt of such payments, as well as any legal and/or court documents, demand letters, judgments, etc., related to the pursuit of reimbursement from any and all third party payers.

The Veteran/Appellant is advised that, in light of the Court's decision, the Board considers such evidence to be crucial to a proper adjudication of the claim for reimbursement.  Accordingly, the provisions of 38 C.F.R. § 3.158 would apply and failure to furnish the evidence requested within one year of the request could result in the claim being considered abandoned. 

2. After all relevant evidence described above has been received, the matter should be re-adjudicated.  Consideration should be given to both the prior and current language of 38 U.S.C.A. § 1725(b)(3), as well as the Court's discussion of this statutory change.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case and the matter should be returned to the Board.
 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


